Citation Nr: 0730869	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-20 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for recurring 
nasopalatine duct cyst.  

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids.  

4.  Entitlement to an initial compensable evaluation for 
chondromalacia of the patella of the right knee.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
September 2002.  

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran does not have impaired hearing by VA 
standards.  

2.  The veteran's service connected right knee chondromalacia 
produces slight impairment with no X-ray evidence of 
arthritis.  

3.  The veteran has a mild large external hemorrhoid which is 
not irreducible.  

4.  A recurring nasopalatine duct cyst was first manifested 
in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred or aggravated 
in active military service; and incurrence of a bilateral 
hearing loss may not be presumed.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).  

2.  A recurring nasopalatine duct cyst was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.381 (2007).   

3.  The criteria for an initial 10 percent rating for 
chondromalacia of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).  

4.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §  Diagnostic Code (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letter dated in September 2003, the RO satisfied VA's 
foregoing notice requirements such that a reasonable person 
could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
April 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes the 
veteran filed his claim just prior to his retirement and 
informed VA that his only records of treatment were his 
service medical records.  The service medical records were 
obtained by VA and have been associated with the claims 
folder.  38 U.S.C.A. § 5103A.  In addition, the veteran was 
examined for VA purposes in connection with his claims.   The 
veteran failed to report for his scheduled hearing before a 
Veterans Law Judge in May 2006 and no request to reschedule 
his hearing is of record.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Service Connection 

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  

On the June 2002 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
20
25
LEFT
5
5
10
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The audiologist noted the veteran had a mild high frequency 
sensorineural noise notch in both ears.  She concluded the 
veteran did not have a hearing disability as defined by 
auditory threshold levels or speech recognition scores.  

At separation examination in June 2002 the authorized 
audiological evaluation revealed, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
10
LEFT
25
10
15
5
30

No speech recognition scores were reported.  A diagnosis of 
mild sensorineural hearing loss, functional, not considered 
disabling was recorded.  

The Board also reviewed the results of hearing conservation 
data in service and found no results which meet VA standards 
for hearing impairment.  

The evidence does not demonstrate the veteran has hearing 
impairment by VA standards as defined by 38 C.F.R. § 3.385, 
of 40 decibels or greater at any frequency; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  

The veteran does not have a current diagnosis of bilateral 
impaired hearing by VA standards.  Service connection for 
bilateral hearing loss is not warranted.  

With respect to the claim concerning a nasopalatine duct 
cyst, the record reflects that the RO considered the matter 
to be one for service connection for the residuals of a 
dental trauma, and denied the claim, concluding there was no 
showing of a dental trauma.  While the conclusion that the 
evidence did not reflect the veteran sustained a dental 
trauma would appear to be correct, it likewise does not 
appear to address the actual claim the veteran was making.  
The medical problem the veteran sought to have addressed does 
not appear to be a dental disease process/periodontal disease 
at all, and therefore, it does not appear to be subject to 
the limitations imposed by law and regulations addressing 
dental conditions.  Resolving any doubt in this regard in 
favor of the veteran, the Board will address the claim as it 
would any non-dental disease process.  

The service records reflect that the veteran had a recurring 
cyst removed from the roof of his mouth on more than one 
occasion.  This appears to have occurred in 1988, 1994, and 
1998.  A pathology report dated in 1998, characterized this 
cyst as a nasopalatine duct cyst.  Subsequently dated records 
suggest the cyst was again recurring, consistent with the 
veteran's contentions on his application for VA benefits.  

Given the evidence reflective of the onset of a recurring 
nasopalatine duct cyst in service, and evidence of its post 
service presence, a basis upon which to establish service 
connection has been presented.  Accordingly, service 
connection is granted.  

Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

Right Knee

The veteran's history of a right knee disorder includes pre-
service injury, with a complex tear of the most-posterior 
portion of the medial meniscus, extending anteriorly into the 
middle portion of the meniscus, found during a December 1981 
arthrogram.  In February 1982 prior to the veteran's entry 
into the service an arthroscopy was performed to release a 
medial patella plica.  The postoperative diagnosis was tear 
of the posterior medial meniscus at the posterior medial 
meniscal ligament junction with medial patella plica.  

Service enlistment examination in March 1982 noted the right 
knee was abnormal.  Examination revealed the knee was stable 
with slight crepitus.  In April 1985, the veteran complained 
of the onset of right knee pain.  He reported twisting his 
right knee and the knee and locked in place.  The assessment 
was lateral right knee strain with old medial meniscal tear.  
In October 1985, the veteran again complained of right knee 
pain.  He reported the knee had popped out while he was 
lifting boxes the previous day.  Examination revealed 
limitation of motion, pain to the medial aspect, crepitus, a 
positive McMurray's and effusion.  The assessment was medial 
meniscus tear of the right knee.  An arthroscopy was 
performed.  A diagnosis of recurrent meniscal tear was noted.  
In August 1992, an October 1995 meniscectomy with no 
sequealae was noted.  

VA examined the veteran prior to his separation from the 
service in June 2002.  The veteran reported daily chronic 
knee pain.  He had stiffness and swelling.  He had 
instability and locking of the right knee, which he described 
as only a trace on rare occasions.  He took Motrin 800 twice 
a day.  Pain was precipitated by sitting for long periods, 
such as while driving or sitting in a theater.  He used a 
neoprene brace for support and to keep down swelling.  There 
was no dislocation or subluxation.  Examination of the right 
knee revealed a positive apprehension sign.  There was 
patellar crunch and crepitus.  There was mild effusion.  No 
pain was elicited over the lateral collateral ligament, but 
the medial collateral ligament, right lateral femoral condyle 
and tibial plateau all were painful.  Anterior drawer sign 
was negative and there was no medial instability.  Both 
McMurray's and Lachman's were negative.  He could flex the 
right knee to 123 degrees at which point pain was elicited.  
He could extend to 4 degrees with mild pain.  Chronic 
moderately severe osteoarthritis of the right knee with 
chondromalacia of the patella was diagnosed.  The VA examiner 
described his functioning of the right knee as severely 
painful, with occasionally incapacitating moderately severe 
decreased range of motion in flexion.  A bilateral knee 
series was ordered and was noted to be negative.  

Disability of the knee may be rated based on the degree of 
instability or subluxation, or for arthritis.  The 
regulations provide the following criteria:

Other impairment of the knee with recurrent subluxation or 
lateral instability that is severe is rated as 30 percent 
disabling.  With moderate impairment a 20 percent rating is 
assigned.  A 10 percent rating is assigned with slight 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71, Diagnostic Code 5003, 5010 
(2006).  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97.  When assigning an evaluation under 
Diagnostic Codes 5003 and 5010 the provisions of 38 C.F.R. 
§ 4.40, 4.45 and 4.59, providing for consideration of such 
factors as functional loss due to pain, must be considered.  
VAOPGCPREC 9-98.  Separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint.  VAOPGCPREC 9-2004.  

In this instance, a separate rating based on arthritis of the 
right knee is not for application.  The evidence does not 
include any X-ray findings establishing arthritis of the 
right knee.  The VA examiner in June 2002 ordered a knee 
series and after reviewing them noted in his report they were 
negative.  The service medical records do not include any X-
rays demonstrating the veteran has arthritis.  In April 1985 
and October 1985 X-rays did not reveal any evidence of 
arthritis of the right knee.  For that reason separate 
ratings for limitation of motion, in flexion and extension, 
based on arthritis are not applicable.  

Impairment of the knee may also be rated based on instability 
and recurrent subluxation.  The veteran has reported a 
history of occasional locking which is documented in the 
service medical records.  Although his current examination 
did not find any instability of the knee, the veteran has 
reported locking and is using a neoprene brace for support.  
Also significant was a positive apprehension sign and pain 
over the medial collateral ligament.  In his comments, in 
June 2002 VA physician noted the veteran had instability and 
giving way of the knee with locking.  The Board has concluded 
the veteran's history and current symptoms support a 10 
percent rating for slight impairment of the knee under 
Diagnostic Code 5257.  A higher rating is not warranted as 
the veteran has reported only occasional locking and the 
drawer sign, McMurray's and Lachman's were all negative.  

In this case the evidence does not establish any variation in 
the level of impairment of the right knee during the rating 
period.  Staged ratings are therefore not appropriate.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


Hemorrhoids

While the veteran did not file a claim for service connection 
for hemorrhoids, VA examination in June 2002 diagnosed 
chronic external hemorrhoids.  Service medical records do not 
include any records of treatment for hemorrhoids.  

The Schedule for Rating Disabilities provides that external 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures are rated as 20 percent disabling.  
Large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences are rated 
as 10 percent disabling.  Mild or moderate hemorrhoids are 
rated as 0 percent disabling.  38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2006).  

VA examination in June 2002 revealed a large redundant 
external hemorrhoid at one to two o'clock that was flattened 
but pendulated.  The VA examiner noted it was probably an old 
area of repeated thrombosis of hemorrhoid with now redundant 
skin tag.  The veteran gave a history of several episodes of 
thrombosis of the hemorrhoid requiring visits to the corpsman 
on board ship who suggested sitz baths or running hot water 
on the area.  There was no history of surgery to relieve 
thrombosis.  There had been no history of bleeding other than 
on the toilet paper once in a while.  There was no evidence 
of fissures or fistula.  

June 2002 separation examination noted mild external 
hemorrhoids.  On his June 2002 Report of Medical History, the 
veteran denied any history of anemia.  

The Board has compared the criteria for rating hemorrhoids 
with the evidence and found no evidence which indicates the 
veteran's hemorrhoids are irreducible.  The VA examiner 
described the hemorrhoid found on examination as large and 
formerly or repeatedly thrombotic.  No surgical procedure to 
reduce the hemorrhoid had been performed.  The June 2002 
separation examination described the hemorrhoid as mild.  The 
Board has concluded the criteria for a 10 percent rating for 
hemorrhoids has not been met.  The evidence demonstrates only 
mild hemorrhoids which are considered noncompensably 
disabling.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2006).  
A staged rating is not appropriate in this instance as there 
is no evidence of a variation in the severity of the 
veteran's hemorrhoids.  


ORDER

Service connection for recurring nasopalatine duct cyst is 
granted.  

Service connection for bilateral hearing loss is denied.  

An initial 10 percent rating for chondromalacia of the right 
knee is granted, subject to regulations governing the award 
of monetary benefits.  



An initial compensable rating for hemorrhoids is denied.  




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


